Exhibit 10.9

ADEPT TECHNOLOGY, INC.

[FORM OF EXECUTIVE]

CHANGE IN CONTROL SEVERANCE AGREEMENT

This CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”) is made and
entered into as of the      day of January, 2014 (the “Effective Date”), by and
between Adept Technology, Inc., a Delaware corporation (the “Company”), and
[name of executive officer or CTO] (“Executive”).

WHEREAS, Executive has made or is expected to make a major contribution to the
profitability, growth and financial strength of the Company and the Company
considers the continued availability of Executive’s services to be in the best
interest of the Company and desires to assure the continued services of
Executive on behalf of the Company without the distraction occasioned by the
possibility of a change in control of the Company; and

WHEREAS, Executive is willing to remain in the employ of the Company upon the
understanding that in the event of certain terminations of employment following
a Change in Control of the Company, the Company will provide Executive with
equity, income security and health benefits as set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties agree as
follows:

1. Term of Agreement. This Agreement shall commence as of the Effective Date and
shall continue until the third anniversary of the Effective Date (the “Term”);
provided, however, that on the date of expiration of the Term, and on each
anniversary of the date of expiration of the Term thereafter, the Term shall
automatically be extended for one (1) year unless either the Executive or the
Company shall give written notice to the other at least ninety (90) days prior
thereto that the Term shall not be so extended; provided, further, however, that
following the occurrence of a Change in Control, the Term shall not expire prior
to the expiration of twelve (12) months after such occurrence.

2. Definitions. Whenever the following terms are used in this Agreement, they
shall have the meaning specified below unless the context clearly indicates to
the contrary:

2.1 “Base Salary” shall mean Executive’s annual rate of base salary in effect on
the date of Executive’s termination of employment, excluding all bonuses,
overtime, allowances, commissions, deferred compensation payments and any other
extraordinary remuneration.

2.2 “Board” shall mean the Board of Directors of the Company.

2.3 “Bonus” shall mean an amount equal to the Executive’s estimated bonus (using
the target bonus as a guide) for the full fiscal year in which the termination
occurs as adjusted to reflect the extent to which Executive has or has not met
the performance criteria for any completed fiscal quarters in such year (and any
interim period where determinable) as determined by the Committee, subject to
adjustment by the Committee as it determines appropriate in its sole discretion.

2.4 “Cause” shall mean, except as otherwise defined in an employment agreement
or other written agreement between Executive and the Company dated on or after
the Effective Date (which



--------------------------------------------------------------------------------

definition would control in the event of any conflict with the definition in
this Section 2.4) each of the following as determined by the Board, (i) willful
and repeated failure to perform duties or contravention in any material respect
of specific written lawful directions related to a material duty or
responsibility which is directed to be undertaken by the Board or the person to
whom Executive reports (other than due to physical or mental illness);
(ii) conviction of guilty or nolo contendere plea to, a misdemeanor which is
materially and demonstrably injurious to the Company or any felony;
(iii) commission of an act, or a failure to act, that constitutes fraud, gross
negligence or willful misconduct (including without limitation, embezzlement,
misappropriation or breach of fiduciary duty resulting or intending to result in
personal gain at the expense of the Company); and (iv) violation of any
applicable laws, rules or regulations or failure to comply with the
ongoing confidentiality, non-solicitation and non-competition obligations to the
Company, corporate code of business conduct or other material policies of the
Company in connection with or during performance of the Executive’s duties to
the Company that could, in the Committee’s opinion, cause material injury to the
Company, which violation, if curable, is not cured within thirty (30) days after
notice thereof to Executive.

2.5 “Change in Control” shall mean, unless the Board provides otherwise, the
occurrence of any of the following events:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either (i) the
then outstanding Shares (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (i), the following acquisitions will not constitute a Change in
Control: (A) any acquisition directly from the Company, (B) any acquisition by
the Company or (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company;

(b) In any 12-month period, the individuals who, as of the beginning of the
12-month period, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board will be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries (in each case, not related to an insolvency proceeding,
bankruptcy or liquidation of the Company); or

(d) The sale or other disposition of all or substantially all of the assets of
the Company to any Person, other than a transfer to any corporation or other
Person of which a majority of its voting power or its voting equity securities
or equity interest is owned, directly or indirectly, by the Company.

2.6 “Change in Control Plan” shall mean the Adept Technology, Inc. Change in
Control Plan for Equity Awards, as the same may be amended from time to time.

2.7 “Good Reason” shall mean any of the following actions taken by the Company
(including any successor) during the Trigger Period without Executive’s express
prior written approval,

 

2



--------------------------------------------------------------------------------

provided that in each case Executive gives written notice to the Company of
Executive’s election to terminate his or her employment for such reason within
thirty (30) days after the time Executive becomes aware of the existence of
facts or circumstances constituting Good Reason and the Company fails to cure
such facts or circumstances within sixty (60) days after receiving such notice:
(a) a material diminution in Executive’s position, authority, duties, or
responsibilities; (b) a material reduction in Executive’s base salary, annual
bonus, or incentive opportunity; (c) failure by the Company to require any
successor to assume this Agreement; (d) a relocation of Executive’s principal
office more than thirty (30) miles from Executive’s principal office as of the
Effective Date; (e) material reduction in the budget over which Executive
retains authority (if any), and (f) a material breach by the Company of its
obligations to Executive under any employment agreement or similar agreement
with Executive, including the failure by the Company to comply with provisions
of this Agreement.

2.8 “Pro-Rata Bonus” shall mean the pro-rata portion of Executive’s annual bonus
for the fiscal year of termination based on performance (as determined by the
Committee) through the date of termination, as may adjusted by determination of
the Committee in its sole discretion.

2.9 “Trigger Period” shall mean the period beginning ninety (90) days prior to a
Change in Control and ending twelve (12) months following the consummation of a
Change in Control.

3. Payment of Severance Benefits Upon Termination Following a Change in Control.
In the event that Executive’s employment with the Company is terminated by the
Company without Cause or Executive terminates his or her employment with the
Company for Good Reason (each a “Qualified Termination”) during the Trigger
Period, Executive shall be entitled to the following severance benefits, subject
to the execution by Executive of a separation agreement including an effective
release of claims and covenant not to compete with the business of the Company
for a period of not less than one year following the date of the Qualified
Termination in favor of the Company in such form as the Company shall reasonably
determine (the “Separation Agreement”) and Executive’s continuing compliance
with such Separation Agreement (the “Severance Payments”):

(a) payments equal, in the aggregate, to [two (2) [for CEO], one and a half
(1.5) [for CFO, with no multiplier for others] times] the sum of (i) Executive’s
Base Salary and (ii) Executive’s Bonus, with half of the aggregate payable in a
lump sum following the Qualified Termination (and after the Change in Control)
and half payable in equal installments over twelve (12) months on the Company’s
regularly scheduled payroll dates;

(b) payments equal in the aggregate, to Executive’s Pro-Rata Bonus to the extent
not previously paid, with half of the aggregate payable in a lump sum following
the Qualified Termination (and after the Change in Control) and half payable in
equal installments over twelve (12) months on the Company’s regularly scheduled
payroll dates; and

(c) reimbursement of premium costs in excess of active employee rates to
continue COBRA or such other medical coverage for one (1) year following
termination; provided, however, that such coverage shall not provide for
benefits greater than what Executive was receiving prior to termination of
employment;

Provided that, unless otherwise determined by the Board or the Committee, the
aggregate of all Severance Payments payable under this Agreement and severance
payments under all other Change in Control Severance Agreements between the
Company and an employee prior to the Change in Control shall not exceed an
amount equal to 1.5% (“Cap”) of the net cash and non-cash consideration payable
to all holders of the Company’s outstanding securities in connection with a
Change in Control, as determined in good faith by the Committee, and the
obligations to make any payment pursuant to this Section 3 shall in no event
exceed the Executive’s pro rata portion of the amount of the Cap as determined
by the Committee based upon the aggregate severance payments payable under such
agreements in the absence of a Cap assuming all obligations accrued and become
due in full (which as of the date of this Agreement is [CEO .70, CFO .40, CBDO
and CTO .20]%).

 

3



--------------------------------------------------------------------------------

The payments under this Section 3 are in lieu of (and not in addition to) any
severance payments (including, without limitation, in lieu of any annual bonus
payments or pro-rata bonus payments) Executive may have been entitled to receive
under any other offer letter, agreement, plan or policy, and any payments under
any such agreement, plan or policy shall offset dollar-for-dollar the amounts
payable hereunder. The benefits to be provided under Section 3(c) shall be
reduced to the extent of the receipt of substantially equivalent health
insurance coverage by Executive from any successor employer. For the avoidance
of doubt, the payments under this Section 3 are only in lieu of any severance
payments payable in connection with a Change in Control. Any other severance
payments that Executive may be entitled to or receives in connection with a
termination prior to a Change in Control shall reduce the amount of the
Severance Payments (including, without limitation, in lieu of any annual bonus
payments or pro-rata bonus payment) payable hereunder.

If Executive’s Qualified Termination occurs during the Trigger Period but prior
to a Change in Control, the Severance Payments shall commence on the Company’s
first regularly scheduled payroll date following the date of the Change in
Control. If Executive’s Qualified Termination occurs during the Trigger Period
after a Change in Control payment of any severance benefit pursuant to this
Section 3 shall commence on the Company’s first regularly scheduled payroll date
after the 60th day following the date of Executive’s termination of employment
from the Company and shall include a lump sum payment equal to any amounts that
would have been paid to Employee prior to such date had all payments been made
in accordance with Company’s general payroll practices immediately following
termination.

The Company may withhold from any amounts payable under this Agreement and the
Change in Control Plan such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation and all payments under
this Agreement shall be made net of amounts required to be paid or withheld for
purposes of any federal, state and local taxes.

4. Treatment of Equity. Unless explicitly stated otherwise in an award agreement
dated on or after the Effective Date, upon a Change in Control, Executive’s
outstanding equity awards shall be subject to the Change in Control Plan;
provided, however, that Executive’s termination of employment for Good Reason
shall also be considered an “Involuntary Termination” for purposes of the Change
in Control Plan. For the avoidance of doubt, [For Cain only: except for the
restricted stock units granted on January 14, 2014, which shall be governed by
the equity award therefor,] any equity award granted to Executive prior to or
after the Effective Date and outstanding on the date of a Change in Control (the
“Current Awards”) shall be subject to the terms of the Change in Control Plan.
Notwithstanding the terms of agreements governing Current Awards, upon a
Qualified Termination prior to a Change in Control, the unvested portion of
Executive’s Current Awards shall remain outstanding and unvested for the earlier
of (i) ninety (90) days following such Qualified Termination but unexercisable
prior to a Change in Control; and (ii) the expiration date set forth in the
Current Award’s award agreement. If a Change in Control has not occurred before
the ninety-first (91) day following the Qualified Termination, the unvested
portion of the Current Awards shall be forfeited and cancelled and Executive
shall have no right to additional compensation.

5. No Employment Contract. This Agreement, including the recitals hereto, shall
not be deemed to create a contract of employment between the Company and
Executive and shall create no right in Executive to continue in the Company’s
employment for any specific period of time, or to create any other rights in
Executive or obligations on the part of the Company or its affiliates, except as
expressly set forth herein. Except as expressly set forth herein, this Agreement
shall not restrict the right of the Company to terminate Executive’s employment
at any time for any reason or no reason, or restrict the right of Executive to
terminate his or her employment.

 

4



--------------------------------------------------------------------------------

6. Limitations on Benefits

6.1 Excise Taxes. In the event that any benefits payable to Executive pursuant
to this Agreement (“Payments”) (i) constitute “parachute payments” within the
meaning of Section 280G of the Internal Revenue Code, as amended (the “Code”),
and (ii) but for this Section 6.1 would be subject to the excise tax imposed by
Section 4999 of the Code, or any comparable successor provisions (the “Excise
Tax”), then Executive’s Payments hereunder shall be either (i) provided to
Executive in full, or (ii) provided to Executive as to such lesser extent which
would result in no portion of such benefits being subject to the Excise Tax,
whichever of the foregoing amounts, when taking into account applicable federal,
state, local and foreign income and employment taxes, the Excise Tax, and any
other applicable taxes, results in the receipt by Executive, on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be taxable under the Excise Tax, as determined by
the Company with the input of accounting advisors and confirmed by the
Committee. In the event that the payments and/or benefits are to be reduced
pursuant to this Section 6.1, such payments and benefits shall be reduced such
that the reduction of compensation to be provided to Executive as a result of
this Section 6.1 is minimized. In applying this principle, the reduction shall
be made in a manner consistent with the requirements of Section 409A (as defined
below) and where two economically equivalent amounts are subject to reduction
but payable at different times, such amounts shall be reduced on a pro rata
basis but not below zero. For purposes of making the calculations required by
this Section 6.1, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of the Code, and other
applicable legal authority. The Company and the applicable Executive shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section 6.1.

6.2 Section 409A.

(a) Notwithstanding anything herein to the contrary, this Agreement intended to
comply with the requirements of Section 409A of the Internal Revenue Code and
the regulations and guidance promulgated thereunder (“Section 409A”) or an
exemption from Section 409A. The Company shall undertake to administer,
interpret, and construe this Agreement in a manner that does not result in the
imposition on Executive of any additional tax, penalty, or interest under
Section 409A; provided, however, in no event shall the Company be liable to
Executive for or with respect to any taxes, penalties or interest which may be
imposed upon Executive pursuant to Section 409A. Each payment under this
Agreement shall be treated as a separate payment for purposes of Section 409A.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

(c) Notwithstanding anything herein to the contrary, in the event that Executive
is a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B) of the Internal Revenue Code, then with regard to any
payment or the provision of any benefit (whether under this Agreement or
otherwise) that is considered deferred compensation under Section 409A payable
on account of a “separation from service,” and that is not exempt from
Section 409A as involuntary separation pay or a short-term deferral (or
otherwise), to the extent necessary to avoid the imposition of

 

5



--------------------------------------------------------------------------------

excise taxes under Section 409A, such payment or benefit shall be made or
provided at the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of such “separation from service” of
Executive or (B) the date of Executive’s death (the “Delay Period”). Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section 6.2 (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid or reimbursed to
Executive in a lump sum without interest, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.

7. Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, THE PARTIES HERETO HEREBY WAIVE AND COVENANT THAT THEY WILL
NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY
JURY IN ANY FORUM IN RESPECT TO ANY CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT
MATTER HEREOF. EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN INFORMED BY THE COMPANY
THAT THIS SECTION 7 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THE COMPANY IS
RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY FILE
AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 7 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL
BY JURY.

8. Dispute Resolution.

Any dispute by Executive with respect to the interpretation or performance of
this Agreement shall be resolved solely by arbitration. Notice of demand for
arbitration will be made in writing to the Board within thirty (30) days after
the applicable decision by the Board. The arbitrator will be selected by mutual
agreement of the Board and Executive. If the Board and Executive are unable to
agree on an arbitrator, the arbitrator will be selected by the American
Arbitration Association. The arbitrator, no matter how selected, must be neutral
within the meaning of the Commercial Rules of Dispute Resolution of the American
Arbitration Association. The arbitrator will administer and conduct the
arbitration pursuant to the Commercial Rules of Dispute Resolution of the
American Arbitration Association. Each side will bear its own fees and expenses,
including its own attorney’s fees, and each side will bear one half of the
arbitrator’s fees and expenses; provided, however, that the arbitrator will have
the discretion to award the prevailing party its fees and expenses. The
arbitrator will have no authority to award exemplary, punitive, special,
indirect, consequential, or other extracontractual damages. The decision of the
arbitrator on the issue(s) presented for arbitration will be final and
conclusive and any court of competent jurisdiction may enforce it.

9. Miscellaneous.

9.1 Entire Agreement. This Agreement constitutes the entire understanding and
sole and entire agreement between the parties with respect to the subject matter
hereof and supersedes all prior and contemporaneous agreements, negotiations and
discussions between the parties hereto and/or their respective counsel and
representatives with respect to the subject matter covered hereby.

9.2 Amendments. This Agreement may be changed, amended or modified only by a
written instrument executed by Executive and an authorized representative of the
Company other than Executive, subject to the Company’s ability to amend the
Change in Control Plan. Notwithstanding

 

6



--------------------------------------------------------------------------------

anything herein to the contrary, the Board or the Committee may amend this
Agreement (which amendment shall be effective upon its adoption or at such other
time designated by the Board or the Committee, as applicable) at any time as may
be necessary to comply with any law or regulation, including, but not limited
to, to avoid the imposition of any additional taxes or penalties under
Section 409A.

9.3 Assignment and Binding Effect. Neither this Agreement nor the rights or
obligations hereunder shall be assignable by Executive or the Company except
that this Agreement shall be assignable to, binding upon and inure to the
benefit of any successor of the Company, and any successor shall be deemed
substituted for the Company upon the terms and subject to the conditions hereof.

9.4 No Waiver. No waiver of any term, provision or condition of this Agreement,
whether by conduct or otherwise, in any one or more instances shall be deemed or
be construed as a further or continuing waiver of any such term, provision or
condition or as a waiver of any other term, provision or condition of this
Agreement.

9.5 Executive Acknowledgment. Executive acknowledges that Executive has
consulted with or has had the opportunity to consult with independent counsel of
Executive’s choice concerning this Agreement, and that Executive has read and
understands this Agreement and is fully aware of its legal effect.

9.6 Governing Law. This Agreement has been negotiated and executed in, and shall
be governed by and construed in accordance with the laws of, the State of
Delaware.

9.7 Severability; Headings. If any portion of this Agreement is held invalid or
inoperative, the other portions of this Agreement shall be deemed valid and
operative and, so far as is reasonable and possible, effect shall be given to
the intent manifested by the portion held invalid or inoperative. The
Section headings herein are for reference purposes only and are not intended in
any way to describe, interpret, define or limit the extent or intent of the
Agreement or of any part hereof.

9.8 Notices. Any notice required or permitted by this Agreement shall be in
writing, delivered by hand, or sent by registered or certified mail, return
receipt requested, or by recognized courier service (regularly providing proof
of delivery), addressed to the Chief Executive Officer of the Company at the
Company’s then principal office, or to Executive at the address set forth under
Executive’s signature below, as the case may be, or to such other address or
addresses as any party hereto may from time to time specify in writing. Notices
shall be deemed given when received.

9.9 Counterparts. This Agreement may be executed simultaneously in two (2) or
more counterparts and delivered by facsimile or other means of electronic
communication, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.

[Signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.

 

ADEPT TECHNOLOGY, INC.     EXECUTIVE     By:  

 

   

 

  Name:  

 

   

 

  Title:  

 

   

Street Address

 

        City, State   Zip Code  

[Signature page to Change in Control Severance Agreement]

 

8